 1    Bradley S. Keller, WSBA #10665                        The Honorable Frederick P. Corbit
 2    Ralph E. Cromwell, Jr., WSBA #11784                   Chapter: 7
      Jofrey M. McWilliam, WSBA #28441
 3    Byrnes Keller Cromwell LLP
 4    1000 Second Avenue, 38th Floor
      Seattle, WA 98104
 5    (206) 622-2000
 6    Facsimile No.: (206) 622-2522
 7    Attorneys for Perkins Coie LLP
 8

 9

10
                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF WASHINGTON
11
      In Re:                                            No. 18-03197-FPC11
12
      GIGA WATT, INC., a Washington
13    corporation,                                      The Honorable Frederick P. Corbit
                               Debtor.
14                                                      CHAPTER 7
      MARK D. WALDRON, as Chapter 7
15    Trustee,
                                                        Adv. Case No. 20-80031
16                                   Plaintiff,
               vs.                                      OPPOSITION OF PERKINS
17
                                                        AND NESS TO TRUSTEE’S
18    PERKINS COIE, LLP, a Washington
                                                        MOTION FOR
      limited liability partnership; LOWELL
19                                                      DETERMINATION THAT
      NESS, individual and California resident;
                                                        PROCEEDING IS CORE
20    GIGA WATT PTE., LTD. a Singapore
      corporation; and ANDREY KUZENNY, a
21    citizen of the Russian Federation;
22                                Defendants
23
               and
      THE GIGA WATT PROJECT, a
24
      partnership,
25                       Nominal defendant.
26


     OPPOSITION OF PERKINS AND NESS TO TRUSTEE’S                              38TH FLOOR
                                                                          1000 SECOND AVENUE
     MOTION FOR DETERMINATION THAT PROCEEDING IS                       SEATTLE, WASHINGTON 98104
                                                                             (206) 622-2000
     CORE - 1

     20-80031-FPC    Doc 42   Filed 02/26/21      Entered 02/26/21 16:07:16      Pg 1 of 11
 1                  I.     INTRODUCTION AND RELIEF REQUESTED
 2          The Trustee’s Motion for Determination That Proceeding Is Core (ECF No. 39)
 3
      should be denied. The Trustee’s claims against Perkins Coie and Lowell Ness
 4
      (collectively “Perkins”) do not arise only “in” bankruptcy or under Title 11. As such,
 5

 6
      they are not “core” claims. See e.g., Stern v. Marshall, 564 U.S. 462, 476 (2011); Sec.

 7    Farms v. Int’l Bhd. of Teamsters, 124 F.3d 999, 1008 (9th Cir. 1997). Rather, because
 8    the Trustee’s claims are based on prepetition conduct and arise under state law, the
 9    Trustee’s claims are quintessentially “non-core.” Specifically, as here, actions “that
10
      do not depend on bankruptcy laws for their existence and that could proceed in
11
      another court are considered ‘non-core.’” Sec. Farms, 124 F.3d at 1008.
12

13
            Recognizing that his claims are non-core, the Trustee’s sole argument is that, by

14    asserting affirmative defenses of “setoff” and “failure to mitigate,” Perkins has
15    invoked the ratable claims allowance process, and thereby the equity jurisdiction of
16    the Court. This is the same argument by which the Trustee asserts that Perkins has
17
      waived its right to a jury trial. However, the Trustee’s position is foreclosed by
18
      controlling Ninth Circuit precedent. See Newbery Corp. v. Fireman’s Fund Ins. Co.,
19

20
      95 F.3d 1392, 1398-1400 (9th Cir. 1996) (holding that a defense that merely seeks to

21    extinguish or reduce the damages claimed by a trustee, while more properly
22    characterized as “recoupment” rather than “setoff,” in no way implicates the ratable
23    distribution of assets among creditors of the estate, and therefore does not invoke the
24
      claims allowance process or the equitable jurisdiction of the bankruptcy court).
25
      Accord e.g., In re Canopy Fin., Inc., 471 B.R. 218, 223 (N.D. Ill. 2012); In re M & L
26


     OPPOSITION OF PERKINS AND NESS TO TRUSTEE’S                            38TH FLOOR
                                                                        1000 SECOND AVENUE
     MOTION FOR DETERMINATION THAT PROCEEDING IS                     SEATTLE, WASHINGTON 98104
                                                                           (206) 622-2000
     CORE - 2

     20-80031-FPC    Doc 42    Filed 02/26/21   Entered 02/26/21 16:07:16      Pg 2 of 11
 1
      Bus. Mach. Co., 178 B.R. 270, 272 (Bankr. D. Colo. 1995). The United States
 2

 3
      Supreme Court has similarly held that a defense of recoupment permits a

 4    determination of the “just and proper liability on the main issue,” and involves “no
 5    element of preference.” Reiter v. Cooper, 507 U.S. 258, 265 n.2 (1993).
 6          This is the third time the Trustee has briefed the issue, see ECF Nos. 36, 38 and
 7
      Cromwell Decl., Ex. 6, but the Trustee’s position remains without basis in fact or law.
 8
      Accordingly, the Motion must be denied.
 9
                                       II.      BACKGROUND
10
            The facts of this matter are set forth at length in Perkins’ Opposition to the
11

12    Trustee’s Motion to Strike Jury Demand, and in Perkins’ and Ness’ Motion to Compel
13    Arbitration, both of which are incorporated herein by reference.
14                                       III.    ARGUMENT
15    A.    The Trustee’s Claims Are Non-Core.
16          The Trustee has not argued, nor could he, that the claims he is asserting against
17
      Perkins are “core” bankruptcy claims. Core proceedings are “those that arise in a
18
      bankruptcy case or under Title 11.” Stern, 564 U.S. at 476. By contrast, “[a]ctions
19
      that do not depend on bankruptcy laws for their existence and that could proceed in
20

21    another court are considered ‘non-core.’” Sec. Farms, 124 F.3d at 1008. In other

22    words, an action is non-core when the claim is “not a cause of action created by title
23    11 or one that only arises in title 11 cases,” even if the action “will affect the
24
      administration of the estate.” In re Eastport Assocs., 935 F.2d 1071, 1077 (9th
25
      Cir.1991). Accord e.g., Everett v. Art Brand Studios, LLC, 556 B.R. 437, 443-45
26


     OPPOSITION OF PERKINS AND NESS TO TRUSTEE’S                               38TH FLOOR
                                                                           1000 SECOND AVENUE
     MOTION FOR DETERMINATION THAT PROCEEDING IS                        SEATTLE, WASHINGTON 98104
                                                                              (206) 622-2000
     CORE - 3

     20-80031-FPC     Doc 42    Filed 02/26/21   Entered 02/26/21 16:07:16        Pg 3 of 11
 1
      (N.D. Cal. 2016) (same); In re Tamalpais Bancorp, 451 B.R. 6, 11 (N.D. Cal. 2011)
 2

 3
      (noting that though a claim may have “a profound impact on the bankruptcy

 4    proceedings,” it will nevertheless be non-core if it could have been brought in the
 5    absence of a bankruptcy case).
 6          Following the Supreme Court’s decision in Northern Pipeline Construction Co.
 7
      v. Marathon Pipe Line Co., 458 U.S. 50 (1982), cases “have emphasized that a state
 8
      law contract or tort action that is not based on any right created by the federal
 9

10
      bankruptcy law, and that could arise outside the context of bankruptcy, is not a core

11    proceeding.” WRT Creditors Liquidation Trust v. C.I.B.C. Oppenheimer Corp., 75 F.
12    Supp. 2d 596, 609 (S.D. Tex. 1999).
13          Here, the Trustee’s claims arise from prepetition conduct under state law and
14
      could exist outside of bankruptcy. Accordingly, the claims are non-core. See Stern,
15
      564 U.S. at 476; Sec. Farms, 124 F.3d at 1008.
16
      B.    Perkins Has Not Invoked the Equity Jurisdiction of the Court.
17
            Recognizing that the claims asserted against Perkins are non-core, the sole
18

19    argument made by the Trustee is that Perkins has effectively converted the proceeding
20    into a matter “in” bankruptcy or “under Title 11” by asserting affirmative defenses of
21    “setoff” and “failure to mitigate.” The Trustee claims that by doing so, Perkins has
22
      invoked the ratable claims allowance process, and thereby equity bankruptcy
23
      jurisdiction, converting the “proceeding” into a core bankruptcy matter. As set forth
24
      below, the Trustee’s position is foreclosed by controlling Ninth Circuit precedent.
25

26


     OPPOSITION OF PERKINS AND NESS TO TRUSTEE’S                             38TH FLOOR
                                                                         1000 SECOND AVENUE
     MOTION FOR DETERMINATION THAT PROCEEDING IS                      SEATTLE, WASHINGTON 98104
                                                                            (206) 622-2000
     CORE - 4

     20-80031-FPC    Doc 42    Filed 02/26/21   Entered 02/26/21 16:07:16       Pg 4 of 11
 1
            First, and importantly, the defenses asserted by Perkins do not seek affirmative
 2

 3
      relief from the Debtor, but merely seek to reduce or extinguish the damages claimed

 4    by the Trustee in its claims against Perkins. In this regard, Perkins’ Answer
 5    characterizes two theories of defense as a possible “setoff.” First, the Debtor seems to
 6    allege, and the evidence appears to confirm, that all of the money disbursed from the
 7
      “escrow” ended up in the debtor’s possession—either directly from Perkins or as a
 8
      “loan” or otherwise from GW Singapore. See ECF No. 29 at 1:17-2:9. If true, then
 9

10
      the Debtor has not been damaged by any alleged wrongful disbursement and cannot

11    recover from Perkins—for a second time—money the Debtor previously received.
12          Second, the Debtor alleges that it is liable under partnership law for the torts
13    allegedly committed by its “partner,” GW Singapore, in wrongfully instructing
14
      Perkins to release funds in breach of the “escrow” agreement. The Debtor claims it
15
      can recover from Perkins the amount of this alleged “liability.” As an initial matter,
16

17
      Perkins notes that any damages supposedly resulting from this alleged liability are

18    theoretical, not actual, in that such liability has not been determined, and no damages
19    have yet been suffered from it. Indeed, due to the Debtor’s bankruptcy, it seems likely
20    that these theoretical damages will never be actually incurred. Moreover, if this
21
      reasoning is valid, then it is also (a) circular, in that GW Singapore’s wrongful
22
      disbursement instructions would likewise be imputed to the Debtor as its “partner,”
23

24
      and the Debtor would not be able to recover the same losses it is also deemed to have

25    caused; and (b) mutual, in that the Debtor would not only be charged with the burden
26


     OPPOSITION OF PERKINS AND NESS TO TRUSTEE’S                             38TH FLOOR
                                                                         1000 SECOND AVENUE
     MOTION FOR DETERMINATION THAT PROCEEDING IS                      SEATTLE, WASHINGTON 98104
                                                                            (206) 622-2000
     CORE - 5

     20-80031-FPC    Doc 42    Filed 02/26/21   Entered 02/26/21 16:07:16       Pg 5 of 11
 1
      of GW Singapore’s alleged wrongful instructions, but would also be charged with the
 2

 3
      benefits—i.e., the Debtor would be deemed to have received the money that was

 4    wrongfully disbursed and would not be able to recover, for a second time, money it is
 5    deemed to have already received. Accordingly, Perkins asserted that any funds
 6    disbursed to GW Singapore and/or received by the Debtor should offset—i.e., reduce
 7
      or eliminate—any recovery by the Trustee against Perkins.
 8
            Perkins also asserted a failure to mitigate defense, which merely observes that
 9

10
      the Debtor has as of yet suffered no actual damages, and is attempting to create such

11    damages by “admitting” its own liability for the alleged conduct of GW Singapore.
12    The Trustee claims this language implicates the administration of the estate. It does
13    no such thing. It merely points out that, under the same state law principles by which
14
      the Trustee would impose liability on Perkins, the Trustee also is obliged to mitigate
15
      its alleged damages by opposing any such claim, and contriving its own liability to
16

17
      create such damages constitutes a failure to mitigate. In other words, it is “improper”

18    under the law of mitigation. This defense also merely seeks to reduce or eliminate the
19    Trustee’s recovery against Perkins.
20          Controlling Ninth Circuit authority unequivocally holds that an affirmative
21
      defense arising from the same transaction as that sued upon by the trustee, and which
22
      seeks merely to reduce or eliminate the trustee’s recovery, “does not violate the
23

24
      bankruptcy principle of ratable distribution of assets among a bankrupt debtor’s

25    creditors.” Newbery Corp., 95 F.3d at 1400. Therefore, such defenses, while more
26


     OPPOSITION OF PERKINS AND NESS TO TRUSTEE’S                            38TH FLOOR
                                                                        1000 SECOND AVENUE
     MOTION FOR DETERMINATION THAT PROCEEDING IS                     SEATTLE, WASHINGTON 98104
                                                                           (206) 622-2000
     CORE - 6

     20-80031-FPC    Doc 42   Filed 02/26/21   Entered 02/26/21 16:07:16       Pg 6 of 11
 1
      properly characterized as “recoupment” rather than “setoff,” do not implicate the
 2

 3
      claims allowance process or the equitable bankruptcy jurisdiction. See id. at 1388-

 4    1400. Such a defense presents “no element of preference” and asserting it does not
 5    violate the automatic stay. Id. at 1399-1400. As the Ninth Circuit explains:
 6             [I]n any suit or action between the estate and another, the defendant
 7             should be entitled to show that because of matters arising out of the
               transaction sued on, he or she is not liable in full for the plaintiff’s
 8             claim. There is no element of preference here or of an
 9             independent claim to be set off, but merely an arrival at a just and
               proper liability on the main issue, and this would seem permissible
10             without any reference to . . . section 553(a).
11    Id. at 1400 (citing 4 Collier on Bankruptcy ¶ 553.03 (15th ed. 1995) (emphases
12
      added)). The Ninth Circuit’s decision in Newbery relied upon U.S. Supreme Court
13
      precedent. See Reiter v. Cooper, 507 U.S. at 265 n.2 (Recoupment permits a
14
      determination of the “just and proper liability on the main issue,” and involves “no
15

16    element of preference.”).
17          Thus, “when a setoff is raised only as an affirmative defense seeking to reduce,
18    or extinguish, the original claim, the party asserting the claim does not invoke the
19
      bankruptcy court’s equitable jurisdiction and retains the right to a jury trial.” In re
20
      Actrade Fin. Techs., LTD., No. 02-16212, 2010 WL 3386945, at *5 (Bankr. S.D.N.Y.
21
      Aug. 23, 2010). Some courts suggest such “setoff” defenses are more properly
22

23    denominated as the defense of “recoupment,” but that the “technical legal terminology
24    does not necessarily reflect ordinary usage,” even by lawyers. Container Recycling
25    Alliance v. Lassman, 359 B.R. 358, 362-65 (D. Mass. 2007). As such, it is the
26


     OPPOSITION OF PERKINS AND NESS TO TRUSTEE’S                              38TH FLOOR
                                                                          1000 SECOND AVENUE
     MOTION FOR DETERMINATION THAT PROCEEDING IS                       SEATTLE, WASHINGTON 98104
                                                                             (206) 622-2000
     CORE - 7

     20-80031-FPC     Doc 42   Filed 02/26/21   Entered 02/26/21 16:07:16        Pg 7 of 11
 1
      substance of the defense, not the technical label, that matters. In re Canopy Fin., 471
 2

 3
      B.R. at 223.

 4          Numerous cases likewise so hold. See, e.g., Container Recycling, 359 B.R. at
 5    362-65 (although labeled as setoff, affirmative defense arose from same transaction as
 6    trustee’s claim and merely sought to reduce amount of recovery by trustee, was more
 7
      properly treated as defense of “recoupment,” and did not invoke equitable jurisdiction
 8
      of bankruptcy court or waive right to trial by jury); In re Canopy Fin., 471 B.R. at 223
 9

10
      (same); In re Actrade Fin., 2010 WL 3386945, at *5 (same); In re M & L Bus. Mach.

11    Co., 178 B.R. 270, 272 (Bankr. D. Colo. 1995) (same).
12          The cases relied upon by the Trustee are inapposite for two reasons. First and
13    foremost, controlling Ninth Circuit authority is contrary to the cases relied upon by
14
      the Trustee. See Newbery, 95 F.3d at 1398-1400. Moreover, all of the cases relied
15
      upon by the Trustee are in fact distinguishable. Specifically, the cases relied upon by
16

17
      the Trustee deal with situations where a true setoff rather than a recoupment is

18    sought—i.e., where the defense arose from a different transaction, rather than the
19    same one, and therefore set up an affirmative claim that was independent of the claim
20    sued on by the trustee. For example, the Trustee relies on a 2002 case from the
21
      Southern District of New York, In re Iridium Operating LLC, 285 B.R. 822, 833
22
      (S.D.N.Y.2002). However, in that case, the defendant was also a creditor of the state
23

24
      and had “filed several proofs of claim, several claims for administrative expenses,”

25    and its relationship to the bankruptcy proceeding involved “more than simply a
26


     OPPOSITION OF PERKINS AND NESS TO TRUSTEE’S                            38TH FLOOR
                                                                        1000 SECOND AVENUE
     MOTION FOR DETERMINATION THAT PROCEEDING IS                     SEATTLE, WASHINGTON 98104
                                                                           (206) 622-2000
     CORE - 8

     20-80031-FPC    Doc 42   Filed 02/26/21   Entered 02/26/21 16:07:16       Pg 8 of 11
 1
      possible effect on the ultimate size of the bankruptcy estate.” Iridium, 285 B.R. at
 2

 3
      834. Furthermore, the defendant/creditor’s offset rights did not arise out of the

 4    transaction or contract on which the debtor relied for its cause of action. Cf. In re
 5    Actrade, 2010 WL 3386945, at *5 (distinguishing Iridium and holding that claim
 6    arising from same transaction and seeking only to reduce or eliminate damages sought
 7
      by trustee did not invoke claims allowance process or equitable jurisdiction of the
 8
      court).
 9

10
            In its argument, the Trustee does not examine the nature of the defenses

11    asserted by Perkins or the dispositive distinctions in the case law, focusing instead
12    exclusively on semantics in that Perkins characterized its defense as a “setoff” and
13    used the word “improper” in relation to its failure to mitigate defense. However, this
14
      Court must look to the actual nature of the defenses and not the words used in the
15
      pleadings. See e.g., Dairy Queen, Inc. v. Wood, 369 U.S. 469, 477 (1962) (substance
16

17
      of claim must be examined, not “the choice of words used in the pleadings”); In re

18    Canopy Fin., 471 B.R. at 223 (it is the substance of the defense, not the technical
19    label, that matters); Container Recycling, 359 B.R. at 362-65 (same).
20          In short, the Trustee’s argument fails under controlling, dispositive Ninth
21
      Circuit precedent and because the Trustee fails to address the dispositive distinction in
22
      the applicable case law and in this case—namely, that the Perkins’ defenses arise from
23

24
      the same transaction as that sued upon by the Trustee, and seek to merely reduce or

25    eliminate the damages claimed by the Trustee. As such, Perkins’ defenses do not
26


     OPPOSITION OF PERKINS AND NESS TO TRUSTEE’S                             38TH FLOOR
                                                                         1000 SECOND AVENUE
     MOTION FOR DETERMINATION THAT PROCEEDING IS                      SEATTLE, WASHINGTON 98104
                                                                            (206) 622-2000
     CORE - 9

     20-80031-FPC    Doc 42    Filed 02/26/21   Entered 02/26/21 16:07:16       Pg 9 of 11
 1
      invoke the claims allowance process or equitable bankruptcy jurisdiction, and are not
 2

 3
      subject to the automatic stay. Newbery, 95 F.3d at 1398-1400.

 4          Accordingly, the Trustee’s Motion for Determination That Proceeding Is Core
 5    must be denied.
 6          DATED this 26th day of February, 2021.
 7
                                              BYRNES KELLER CROMWELL LLP
 8
                                              By /s/ Bradley S. Keller
 9                                               Bradley S. Keller, WSBA #10665
10                                            By /s/ Ralph E. Cromwell, Jr.
                                                 Ralph E. Cromwell, Jr., WSBA #11784
11                                            By /s/ Jofrey M. McWilliam
12                                               Jofrey M. McWilliam, WSBA #28441
                                              1000 Second Avenue, 38th Floor
13                                            Seattle, Washington 98104
14                                            206-622-2000
                                              Fax: 206-622-2522
15                                            Email: bkeller@byrneskeller.com
16                                                     rcromwell@byrneskeller.com
                                                       jmcwilliam@byrneskeller.com
17

18                                            MUNDING, P.S.
19
                                              By /s/ John Munding
20                                               John Munding, WSBA #21734
21
                                              9425 N. Nevada St. Suite 212
                                              Spokane, Washington 99218
22                                            509-624-6464
23                                            Fax: (509) 624-6155
                                              Email: john@mundinglaw.com
24                                            Attorneys for Perkins Coie LLP and Lowell
25                                            Ness

26


      OPPOSITION OF PERKINS AND NESS TO TRUSTEE’S                          38TH FLOOR
                                                                       1000 SECOND AVENUE
      MOTION FOR DETERMINATION THAT PROCEEDING IS                   SEATTLE, WASHINGTON 98104
                                                                          (206) 622-2000
      CORE - 10

     20-80031-FPC   Doc 42   Filed 02/26/21    Entered 02/26/21 16:07:16     Pg 10 of 11
 1                                CERTIFICATE OF SERVICE
 2
             I hereby certify that on this 26th day of February, 2021, I electronically filed the
 3    foregoing with the Clerk of the Court using the CM/ECF System, which in turn
 4    automatically generated a Notice of Electronic Filing (NEF) to all parties in the case
      who are registered users of the CM/ECF system. The NEF for the foregoing
 5    specifically identifies recipients of electronic notice.
 6

 7                                             By /s/ Ralph E. Cromwell, Jr.
 8                                                Ralph E. Cromwell, Jr.
                                               Attorneys for Plaintiffs
 9                                             1000 Second Avenue, 38th Floor
10                                             Seattle, Washington 98104
                                               206-622-2000
11                                             Fax: 206-622-2522
12                                             Email: rcromwell@byrneskeller.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26


      OPPOSITION OF PERKINS AND NESS TO TRUSTEE’S                             38TH FLOOR
                                                                          1000 SECOND AVENUE
      MOTION FOR DETERMINATION THAT PROCEEDING IS                      SEATTLE, WASHINGTON 98104
                                                                             (206) 622-2000
      CORE - 11

     20-80031-FPC    Doc 42   Filed 02/26/21   Entered 02/26/21 16:07:16        Pg 11 of 11
